UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6786



ALBERT CURTIS MILLS,

                                              Plaintiff - Appellant,

          versus


STATE OF MARYLAND,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
99-1300-DKC)


Submitted:   September 9, 1999        Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Curtis Mills, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert Curtis Mills appeals from the district court’s denial

of his motion for an extension of time to file a § 2254 petition.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.    See Mills v. Maryland, No. CA-99-1300-DKC

(D. Md. May 14, 1999).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is date stamped as May
13, 1999, the district court’s records show that it was entered on
the docket sheet on May 14, 1999. Pursuant to Rules 58 and 79(a)
of the Federal Rules of Civil Procedure, it is the date that the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2